J-S03030-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


IN RE: O.A.H.S.,      JR.,   AND   N.B.S.,     IN THE SUPERIOR COURT OF
MINOR CHILDREN                                       PENNSYLVANIA


APPEAL OF: O.A.H.S., A/K/A O.S., SR.,          No. 2713 EDA 2014
FATHER


                Appeal from the Order entered July 29, 2014
           In the Court of Common Pleas of Northampton County
                   Orphans’ Court, at No(s): 2013-0068

BEFORE:    FORD ELLIOTT, P.J.E., PANELLA, J., and OTT, J.

MEMORANDUM BY PANELLA, J.                      FILED FEBRUARY 17, 2015

     O.A.H.S., a/k/a/ O.S., Sr., (“Father”), appeals the order entered on

July 29, 2014, which granted the petition filed by Northampton County

Children and Youth and Families (“CYF”) to involuntarily terminate his

parental rights to his minor male child, O.A.H.S., Jr., (born in June 2009),

and to his minor female child, N.B.S., (born in September 2011), collectively

(the “Children”), pursuant to section 2511(a)(1) and (b) of the Adoption Act,

23 Pa.C.S.A. § 2511(a)(1) and (b). We affirm.1

     On February 3, 2010, the trial court adjudicated O.A.H.S., Jr.,

dependent, and he was placed in kinship foster care with maternal relatives.

At the time of O.A.H.S., Jr.’s adjudication, Father was incarcerated and

serving an eight to twenty-three month sentence in Lebanon County,

Pennsylvania.   Pursuant to the permanency plan, Father, upon his release


1
 J.E.K. (“Mother”) consented to the termination of her parental rights on
December 13, 2013. Mother is not a party to this appeal.
J-S03030-15


from prison, was to maintain a stable income and stable housing, complete a

psychological evaluation, complete a drug and alcohol evaluation, and

comply with all service recommendations. See Trial Court Opinion, 7/28/14,

at 2.

        At the Permanency Review hearing on July 21, 2010, there was

testimony that Father had been released from prison on April 30, 2010, had

completed a psychological evaluation, and was also having supervised visits

with O.A.S.H., Jr.    See id.   However, at the Permanency Review hearing,

there was testimony that Father had been re-incarcerated for failing to

maintain a parole address and for failing to provide suitable housing for

O.A.H.S., Jr.    By January 2011, Father had also completed a drug and

alcohol evaluation, which recommended no further treatment, and had been

diagnosed as bipolar with intensive mental health services, and medication

was recommended. See id.

        Father’s supervised visits with O.A.H.S., Jr., were taking place at the

Northampton      County   Courthouse    for   security   purposes   after   Father

threatened a visit supervisor.    Importantly, Father failed to complete the

parenting sessions following the visits. See id. at 3. At the time, Father’s

compliance with the Permanency Plan was listed as “moderate;” however,

progress in addressing the circumstances leading to the original placement

was deemed to be minimal.         See id.     Caseworker Jose Carrillo became

involved with the family in early 2011. See id. At the Permanency Review



                                       -2-
J-S03030-15


on July 27, 2011, there was testimony that Father was attending parenting

and anger management counseling and was visiting O.A.H.S., Jr. See id.

      On September 14, 2011, O.A.H.S., Jr., was returned to Mother’s

custody, although the dependency order remained in effect.     On September

26, 2011, N.B.S. was born and was not subject to a dependency order at

that time.

      Subsequent to the return of O.A.H.S., Jr., to Mother, CYF stopped

providing bus passes to Father.     At the Permanency Review hearing on

January 11, 2012, there was testimony that Father had visited O.A.H.S., Jr.,

only one time following his return to Mother, and that Father was not

attending parenting classes.    During the time, Father had completed his

probation supervision and was involved in mental health treatment, and

Father’s compliance with services was deemed to be “moderate.”             His

progress was “minimal” due to his lack of visits with his son. See id. at 3-4.

      Caseworker Carrillo testified that, during 2012, Father was difficult to

locate. Mr. Carrillo attempted to provide Father with bus passes, but could

not reach him. When Father called Mr. Carrillo in late 2012, he refused to

provide a telephone number where he could be reached. See id. at 4.

      On November 12, 2012, N.B.S. was taken into CYF’s custody due to

Mother’s mental health problems and cocaine use.          O.A.H.S., Jr., was

returned to CYF’s custody at the same time.        At that time, Father had

pending charges for domestic/simple assault in Lebanon County, and he had



                                    -3-
J-S03030-15


charges for retail theft and corruption of minors in Lancaster County. See

id.

      Father was not in attendance at the November 14, 2012 hearing, and

was deemed minimally compliant for attending mental health treatment only

sporadically. Father had limited contact with O.A.H.S., Jr. See id. At the

November 14, 2012 hearing, N.B.S. was adjudicated dependent.                The

Children were placed in the kinship foster home where O.A.H.S., Jr., had

previously been placed. See id.

      Due to Father’s charges of simple assault against a paramour, he was

required to perform a batterer’s evaluation with Valliere and Associates.

Father’s whereabouts at the time were unknown to CYF until he was arrested

on February 2, 2013. See id.

      At the Permanency Hearing on April 10, 2013, Father did not appear,

and there was testimony that Father was not compliant with services and

had no contact either with the Children or CYF.             Father had been

incarcerated intermittently over the preceding six months and had been

convicted of simple assault on February 12, 2013. See id. at 5.

      On September 20, 2013, CYF filed a petition seeking the involuntary

termination of parental rights of Father.        At the October 12, 2013

Permanency    Review   hearing,   there   was   testimony   that   Father   was

incarcerated at the State Correctional Institute at Somerset and was not

eligible for release until the end of 2014. Father was deemed not compliant



                                    -4-
J-S03030-15


with services, as he had made little progress, had not requested visits with

the Children, and had not responded to information about them. See id.

      On January 14, 2014, the trial court held a termination hearing.

Following the hearing, the trial court issued an order on January 14, 2014,

permitting Father to relinquish his parental rights.    Father filed a timely

notice of appeal and a timely concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b) on February 12, 2012.

On March 14, 2014, the trial court vacated the order of January 14, 2014,

which permitted the termination of the parental rights of Father, and ordered

a hearing on May 13, 2014.

      On May 13, 2014, the trial court held the involuntary termination

hearing. At the hearing, Father testified that he had participated in anger

management and parenting courses.        Father noted that he had not sent

letters or gifts to the Children while he was in prison. Next, Father testified

that he was attempting to obtain an employment certificate in construction

while he was in prison.     He noted that he had been removed from the

program due to his court appearances. Father also testified that he planned

to serve his maximum sentence rather than to seek parole at an earlier

date, and seeks to have the Children await his release from prison before

being reunited with him. See id.

      Father testified that he had no regular contact with O.A.H.S., Jr., for

several years and has only seen N.B.S. twice in her life. Moreover, Father

stated that he has never been exclusively responsible for the care of the

                                     -5-
J-S03030-15


Children. Father also testified that he has five other children with whom he

is involved and provides for financially. See id. at 6.

      The Children have been in a kinship foster care home since 2012.

O.A.H.S. has been in the foster home for 40 of the last 50 months (from the

age of seven months to two years old, and from three years old to five years

old). Moreover, N.B.S. has been in the foster home for the last 20 months,

from the age of one year old to the present nearly three years old. See id.

      The Children refer to their foster parents as “Mommy and Daddy.” Mr.

Carrillo testified that N.B.S. clings to her foster mother, and O.A.H.S., Jr.,

seeks out the foster parents for help and comfort. The Children do not ask

about Father.   The foster home is the only home that the Children have

known other than living briefly with Mother, who is no longer a parental

resource. At the termination hearing, Father testified that it would be in the

Children’s best interest to be returned to him rather than to be adopted by

the foster parents. See id.

      By order entered on July 29, 2014, the trial court terminated Father’s

parental rights to the Children. Father timely filed a notice of appeal.

      Father maintains that the trial court abused its discretion in ordering

the termination of his parental rights. He argues that the trial court erred in

terminating his parental rights pursuant to Section 2511(a)(1), (2), (5), (8),

and (b); in finding that there was no emotional bond; that it was in the best

interests of the Children’s welfare to terminate his parental rights; and that



                                     -6-
J-S03030-15


there is no compelling reason to terminate his rights. See Appellant’s Brief

at 6-7. We disagree with Father on all counts.

     Initially, we review the termination decree according to the following

standard:

     [A]ppellate courts must apply an abuse of discretion standard
     when considering a trial court’s determination of a petition for
     termination of parental rights. As in dependency cases, our
     standard of review requires an appellate court to accept the
     findings of fact and credibility determinations of the trial court if
     they are supported by the record. If the factual findings are
     supported, appellate courts review to determine if the trial court
     made an error of law or abused its discretion. As has been often
     stated, an abuse of discretion does not result merely because
     the reviewing court might have reached a different conclusion.
     Instead, a decision may be reversed for an abuse of discretion
     only upon demonstration of manifest unreasonableness,
     partiality, prejudice, bias, or ill-will.

     [T]here are clear reasons for applying an abuse of discretion
     standard of review in these cases. We observed that, unlike trial
     courts, appellate courts are not equipped to make the fact-
     specific determinations on a cold record, where the trial judges
     are observing the parties during the relevant hearing and often
     presiding over numerous other hearings regarding the child and
     parents.     Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (citations

omitted).




                                     -7-
J-S03030-15


     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S.A. §

2511). The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted statutory grounds for seeking the termination of

parental rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).

     Instantly, the decree terminated Father’s parental rights pursuant to

Section 2511(a)(1), (2), (5), (8), and (b). This Court must agree with only

one subsection of 23 Pa.C.S.A. § 2511(a), in addition to § 2511(b), in order

to affirm the termination of parental rights.    See In re B.L.W., 843 A.2d

380, 384 (Pa. Super. 2004) (en banc).           Herein, we review the decree

pursuant to § 2511(a)(1) and (b), which provide as follows.




                                    -8-
J-S03030-15


      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

         (1) The parents by conduct continuing for a period of at
         least six months immediately preceeding the filing of this
         petition either have evidenced a settled purpose of
         relinquishing parental claim to said children or have
         refused or failed to perform parental duties.

                                            ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (b).

      With respect to Section 2511(a)(1), “the moving party must produce

clear and convincing evidence of conduct, sustained for at least the six

months prior to the filing of the termination petition, which reveals a settled

intent to relinquish parental claim to a child or a refusal or failure to perform

parental duties.” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super. 2008) (citing

In re Adoption of R.J.S., 901 A.2d 502, 510 (Pa. Super. 2006)). Further,

      [o]nce the evidence establishes a failure to perform parental
      duties or a settled purpose of relinquishing parental rights, the
      court must engage in three lines of inquiry: (1) the parent’s
      explanation for his or her conduct; (2) the post-abandonment
      contact between parent and child; and (3) consideration of the


                                      -9-
J-S03030-15


     effect of termination of parental rights on the child pursuant to
     Section 2511(b).

Id. (quoting In re Adoption of Charles E.D.M., 708 A.2d 88, 92 (Pa.

1998)).

     Regarding the definition of “parental duties,” this Court has explained:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A
     child needs love, protection, guidance, and support. These
     needs, physical and emotional, cannot be met by a merely
     passive interest in the development of the child. Thus, this court
     has held that the parental obligation is a positive duty which
     requires affirmative performance.

          This affirmative duty encompasses more than a financial
          obligation; it requires continuing interest in the child and
          a genuine effort to maintain communication and
          association with the child.

     Because a child needs more than a benefactor, parental duty
     requires that a parent exert himself to take and maintain a place
     of importance in the child’s life.

     Parental duty requires that the parent act affirmatively with good
     faith interest and effort, and not yield to every problem, in order
     to maintain the parent-child relationship to the best of his or her
     ability, even in difficult circumstances. A parent must utilize all
     available resources to preserve the parental relationship, and
     must exercise reasonable firmness in resisting obstacles placed
     in the path of maintaining the parent-child relationship. Parental
     rights are not preserved by waiting for a more suitable or
     convenient time to perform one’s parental responsibilities while
     others provide the child with . . . her physical and emotional
     needs.

In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted).

     In In re Adoption of S.P., our Supreme Court discussed In re

Adoption of McCray, 331 A.2d 652 (Pa. 1975), a case wherein the Court


                                     - 10 -
J-S03030-15


considered the issue of the termination of parental rights of incarcerated

persons involving abandonment, which is currently codified at Section

2511(a)(1). The S.P. Court stated:

      Applying in McCray the provision for termination of parental
      rights based upon abandonment, now codified as § 2511(a)(1),
      we noted that a parent “has an affirmative duty to love, protect
      and support his child and to make an effort to maintain
      communication and association with that child.” Id. at 655. We
      observed that the father’s incarceration made his performance of
      this duty “more difficult.” Id.

47 A.3d at 828. The S.P. Court continued:

      [A] parent’s absence and/or failure to support due to
      incarceration is not conclusive on the issue of abandonment.
      Nevertheless, we are not willing to completely toll a parent’s
      responsibilities during his or her incarceration. Rather, we must
      inquire whether the parent has utilized those resources at his or
      her command while in prison in continuing a close relationship
      with the child. Where the parent does not exercise reasonable
      firmness in declining to yield to obstacles, his other rights may
      be forfeited.

Id. (citation omitted).

      In this case, Father’s history is documented in the record.   Father’s

parenting skills and concern as a parent are minimal, and he has not

managed to finish his reunification plan over a period of six months or even

twenty or forty months.    Although Father has made some progress with

some of the objectives in his plan, none of the objectives in Father’s plan

has been completed. The trial court found that, until Father completes the

plan, success cannot be declared, and that the importance of the service




                                   - 11 -
J-S03030-15


plan and the goals it identifies for the Children cannot be overemphasized.

See In re J.S.W., 651 A.2d 167 (Pa. Super. 1994).

     Father has undertaken no efforts to attempt to maintain any sort of

consistent involvement with the Children, either before, during, or after

incarceration. Father maintained that his travel to visit the Children was an

overwhelming financial hardship for him, with which CYF should have

assisted him throughout the years.        CYF attempted to provide Father with

bus passes to travel to visitation, but, at times, Father was out of contact

with CYF, or the Children were in Mother’s custody. In addition, Father did

not request visitation while incarcerated, and CYF did not arrange visits due

to the distance and the age of the Children.         After a careful review of the

record,   we   find   no   merit   to   Father’s   argument   concerning   Section

2511(a)(1).

     Next, in reviewing the evidence in support of termination under

Section 2511(b), our Supreme Court recently stated as follows.

            [I]f the grounds for termination under subsection (a) are
     met, a court “shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
     of the child have been properly interpreted to include
     “[i]ntangibles such as love, comfort, security, and stability.” In
     re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M.,
     [620 A.2d 481, 485 (Pa. 1993)], this Court held that the
     determination of the child’s “needs and welfare” requires
     consideration of the emotional bonds between the parent and
     child. The “utmost attention” should be paid to discerning the
     effect on the child of permanently severing the parental bond.
     In re K.M., 53 A.3d at 791.


                                        - 12 -
J-S03030-15


In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      Father’s issues also challenge the sufficiency of the evidence to

support the termination of his parental rights under Section 2511(b).        In

reviewing the case, the trial court found that Father cannot care for the

Children’s needs because he still has serious problems which have not been

resolved.

      With regard to Section 2511(b), the evidence reveals that Father does

not have a strong bond with the Children. On the other hand, the evidence

reveals that the Children have a strong emotional bond with their foster

parents, who take care of all of their needs. The trial court found that there

is no evidence that either child would be adversely affected if his/her

relationship with Father is severed.

      The competent evidence in the record shows Father failed to “exhibit

[the] bilateral relationship which emanates from the parent[’s] willingness to

learn appropriate parenting . . . .” In re K.K.R.S., 958 A.2d 529, 534 (Pa.

Super. 2008). He did not put himself in a position to assume daily parenting

responsibilities so that he could develop a real bond with the Children. See

In re J.L.C., 837 A.2d 1247, 1249 (Pa. Super. 2003).

      Although Father may love the Children and desire an opportunity to

serve as their father, see N.T., 7/12/13, at 59, a parent’s own feelings of

love and affection for a child, alone, will not preclude termination of parental

rights. See In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). A child’s


                                       - 13 -
J-S03030-15


life “simply cannot be put on hold in the hope that [a parent] will summon

the ability to handle the responsibilities of parenting.”   In re Z.S.W., 946

A.2d 726, 732 (Pa. 2008) (citations omitted).       Rather, “a parent’s basic

constitutional right to the custody and rearing of his child is converted, upon

the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of his or her potential in a permanent,

healthy, safe environment.”     In re B., N.M., 856 A.2d at 856 (citation

omitted).

      It was clearly in the Children’s best interests to terminate Father’s

parental rights.

      Accordingly, we affirm the order terminating Father’s parental rights to

the Children.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/17/2015




                                    - 14 -
J-S03030-15




              - 15 -